 AERIAL PRODUCTS, INC.385AERIAL PRODUCTS, INC.andUNITED GAS,COKEANDCHEMICALWORK-ERS OFAMERICA, CIO, PETITIONER.Case No. 5-RC-1506.January28, 1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Robert W. Knadler, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all production andmaintenance employees, including truckdrivers. The Employer agreesgenerally as to the scope of the proposed unit but disagrees with cer-tain of the Union's proposed exclusions from the unit. The Petitionerwould exclude and the Employer would include all line leaders, em-ployees Pope and Wiggins, timekeepers, plant clericals, project engi-neers, quality control inspectors, taxi drivers, the assistant purchas-ing agent,' and the draftsman. The Petitioner contends that the lineleaders and employees Pope and Wiggins are supervisors within themeaning of the Act. It would exclude the other categories of em-ployees on the ground that they have no community of interest withthe production and maintenance employees.Line leaders :The Employer is engaged in the production of explo-sives for the United States Government which necessitates its operat-ing out of many small buildings rather than under one roof. It em-ploys approximately 37 "salaried supervisors" who the parties agreeare supervisors within the meaning of the Act.Although, because ofthe dispersed nature of the Employer's operations, one "salaried su-pervisor" may be responsible for certain supervision in more than onebuilding the ratio of such supervisors to the production and mainte-nance employees is approximately 1 to 25.The line leaders are assigned to the Employer's various produc-tion lines, located in most of the buildings of the plant, primarily toassure that such lines are supplied with necessary materials and toprevent any possible clogs in the movement of the lines due to the ac-i As the evidence with respect to the assistant purchasing agent is not sufficient for ustomake a determination concerning his position relative to the production and main-tenance employees,we shall permit him to vote in the election hereinafter directed sub-ject to challenge.111 NLRB No. 61. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumulation of materials.They are generally more experienced thanthe rank and file employees working on the lines and are required toassist new employees in developing work techniques; they substitutefor workers who are absent or who must go to the restrooms and keeproutine records for production reports.The line leaders spend ap-proximately 50 percent of their time doing the same work as theordinary line employees, are hourly paid, receiving 5 to 10 percentmore than the other line workers, receive the same fringe benefits,and punch the same time clocks. The evidence further reveals thatthere is considerable interchange between the line leaders and the lineemployees and that certain lines have operated successfully withoutthe services of a line leader as such.While there is evidence that on several occasions certain line lead-ers issued passes to leave the plant to employees on their lines andtransferred employees from one position to another on the lines, therecord shows that in such cases the line leaders were following thespecific routine instructions of "salaried supervisors."These instruc-tions permitted line leaders to take such action in specific emergencysituations on those occasions when the "salaried supervisors" couldnot be located.Ordinarily, these supervisors are stationed withinthe immediate vicinity of the lines or can be readily located to obtaininstructions concerning personnel or production matters.Although the record is replete with contradictory testimony, thepreponderance of the evidence reveals that the line leaders have noauthority to hire, discharge, layoff, promote, demote, or disciplineemployees; nor can they effectively recommend such action. The evi-dence further shows that their direction of the line employees is of aroutine nature and does not require the use of independent judgment.Upon the basis of the foregoing and upon all other relevant evi-dence, we find that the line leaders are not supervisors within themeaning of the Act, and shall, therefore include them within the unithereinafter found appropriate.Pope:Pope is a truckdriver with considerably more experiencethan the other drivers in the department in which he works. Althoughhe is looked to for advice by the other drivers because of his experi-ence, the record does not reveal that he possesses any supervisoryauthority.Accordingly, we shall include him in the unit.Wiggins:Wiggins is employed in the machine shop as a "machin-ist."The Employer contends that the only supervisor located in theshop, in which there are employed some 50 employees, is the "machineshop supervisor."The record shows, however, that Wiggins, who isregarded by the employees as the "shop foreman," is responsible forthe distribution of work orders, instructs employees in the perform-ance of such orders, and works on machines only in emergency situa-tions.We find that Wiggins responsibly directs the work of employ- AERIAL PRODUCTS, INC.387ees in the machine shop and is therefore a supervisor within themeaning of the Act.Accordingly, we shall exclude him from theunit.Timekeepers :The timekeepers' duties are to record the hoursworked by the production and maintenance employees by physicallychecking such employees and by checking their timecards, and alsoto record production.The figures so compiled are used for comput-ing employee base and incentive pay and the Employer's general pro-duction costs.They work almost exclusively in the plant areas andare paid on the same basis, receive the same benefits, and are underthe same supervision as the production and maintenance employees.They possess no supervisory authority.We find that the timekeepershave substantially the same interest and conditions of employmentas the production and maintenance employees and shall, therefore,include them within the unit of those employees.Plant clericals :The production plant clericals, receiving clerks,material control clerks, and property clerks fall within the generalcategory of plant clericals.The employees in the above classificationsperform those duties which are customarily performed by employeesin the same or similar classifications in most manufacturing establish-ments.They work in close contact with, in the same area as, and underthe same supervision as, the production and maintenance employees orthe truckdrivers.They also punch the same time clock and receivesubstantially the same fringe benefits.In view of these facts and in accordance with our customary prac-tice,we shall include the production plant clericals, receiving clerks,material control clerks, and property clerks in the unit.Quality control inspectors:The quality control inspectors are re-sponsible for the inspection of the Employer's products at the variousstages of production to assure that such products, when finished, meetwith contract specifications and standards.They work in the pro-duction buildings in close proximity to the production employees, arehourly paid, and punch the same time clock as the production employ-ees.No special training or education is required for the performanceof their jobs and there is evidence that they are interchanged on occa-sion with production employees.There is no evidence that they pos-sess supervisory authority.Upon the above facts, we find that the quality control inspectorshave substantially the same interests and conditions of employmentas the production and maintenance employees and properly belong inthe production and maintenance unit.Taxi driver:The "taxi driver" drives a station wagon in which shetransports personnel, mail, and materials from one building to anotherin the Employer's plant. She is hourly paid, receives time and one-344056-55-vol 111-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDhalf for overtime, and works under the same supervision as other pro-duction and maintenance employees.We find that the "taxi driver" has substantially the same interestsand conditions of employment as the production and maintenanceemployees and shall include her within the unit.Project engineers:The Employer employs five project engineers.It is their duty, on general instructions from the production mana-ger, to work out the initial technical and engineering problems inproduction under Government contracts received by the Employer.They work in the production areas primarily, until the poduction on aparticular item is functioning properly. It appears, however, thattheir contact with production and maintenance employees is quite lim-ited.They are paid a guaranteed weekly wage.As the duties of the project engineers are primarily of a technicalnature and as their interests and conditions of employment substan-tially differ from those of the production and maintenance employees,we shall exclude them from the unit.Draftsman:The term draftsman does not appear to adequately de-scribe the duties of the employee bearing the title.This employee isan 18-year-old youth recently graduated from high school.He spendsa major portion of his time running errands in the plant and perform-ing simple plant clerical functions.He is paid on an hourly basis andpunches the same time clock as the production and maintenance em-ployees.Although on occasion he prepares simple sketches of ma-chine parts in need of repair, he is not qualified to do any original blue-print work.As his interests and conditions of employment appear to be sub-stantially the same as the production and maintenance employees, weshall include him within the unit.Upon the entire record we find that the following unit is appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees employed at the Em-ployer's plant in Elkton, Maryland, including all line leaders, em-ployee Pope, timekeepers, plant clericals, quality control inspectors,the taxi driver, and the draftsman; but excluding employee Wiggins,all project engineers, office clearical employees, guards, watchmen,and all supervisors as defined in the Act.5.At the time of the hearing, a number of employees were in alaid-off status.The record shows that the reemployment of theseemployee's is highly speculative and dependent upon improved busi-ness conditions.As they have no reasonable expectancy of reemploy-ment, we find that they are permanently laid off and therefore noteligible to vote in the election.[Text of Direction of Election omitted from publication.]